DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 08/09/2022.
Claims 1 – 20 are presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 18 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerstner et al. (DE102004030501) (hereinafter ‘501).
As to claim 1, ‘501 discloses a magnetoscope probe and a computer controlled manipulator comprising a holder (10) configured to hold the metallic component (13); a probe fixture configured to hold a magnetic probe (15, 16) having a probe tip (15) aligned with a probe axis, the magnetic probe configured to measure a magnetic permeability of the metallic component (13); a manipulator configured to manipulate a relative position between the holder and the probe fixture (15, 16) ([0017] – [0018]); and a controller configured to: control the manipulator to trace an inspection route upon the surface of the metallic component along which the probe tip contacts the metallic component such that an angular difference between the probe axis and a surface tangent plane of the metallic component is 90 + 10 degrees [0020] and [0021]; [0018]; and receive the magnetic permeability of the metallic component measured by the magnetic probe along the inspection route [0020] (Note Abstract and Fig. 1).

    PNG
    media_image1.png
    438
    312
    media_image1.png
    Greyscale

As to claim 2, ‘501 discloses that the controller (17) is further configured to calculate, based on a three-dimensional model of the metallic component, the inspection route [0019].
As to claim 4, ‘501 discloses that the controller is further configured to generate, based on the magnetic permeability measured along the inspection route, a magnetic anomaly map and/or a corrosion map of the magnetic component [0022].
As to claim 18, ‘501 discloses the magnetic probe (15) second position is stationary (Note Abstract).
As to claim 19, ‘501 discloses the metallic component is a blade of component that can be included in a gas turbine engine [0016].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 – 7 and 14 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstner et al. (DE102004030501) (hereinafter ‘501).
As to claims 5 – 7, the prior art fails to show that tracing the inspection route defines a linear speed; and the linear speed is within a target speed tolerance of a target speed.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of ‘501 wherein tracing the inspection route defines a linear speed; and the linear speed is within a target speed tolerance of a target speed would provide accurate measurement (MPEP 2144.05 I).
As to claims 14 – 16, the prior art fails to show that the manipulator is manipulatable with three, four, five, or six axes of movement; and the manipulator comprises an actuator configured to manipulate the holder.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of ‘501 wherein an actuator manipulates the holder with three, four, five, or six axes of movement would increase the dexterity of the actuator (MPEP 2144.05 II. A.).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 20, the prior art fails to disclose determining, by the controller, a corrosion map based on the magnetic anomaly map; determining, by the controller, a material remaining map based on a comparison of the corrosion map and a three-dimensional model of the metallic component; and transmitting, by an input/output interface, the material remaining map to an operator via an input output interface.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
Claim 3, 8 – 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  As to claim 3, the prior art fails to determine a magnetic anomaly map based on the magnetic permeability of the metallic component; determine a first corrosion element thickness based on the magnetic anomaly map; determine a first remaining non-corrosion wall thickness based on a calculation using the first corrosion element thickness and a three-dimensional model of the metallic component; and transmit the first remaining non-corrosion wall thickness to an operator via an input output interface.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 8 - 9, the prior art fails to disclose a mechanical biasing component, wherein the probe tip contacting the metallic component defines a contact force; and the mechanical biasing component is configured to maintain the contact force within a contact force tolerance of a target contact force.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 10 - 13, the prior art fails to disclose a force transducer, wherein the probe tip contacting the metallic component defines a contact force; and the force transducer is configured to produce a contact force signal that is indicative of the contact force.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 17, the prior art fails to determine a magnetic anomaly map based on the magnetic permeability of the metallic component; determine a corrosion map based on the magnetic anomaly map; determine a material remaining map based on a comparison of the corrosion map and a three-dimensional model of the metallic component; and transmit the material remaining map to an operator via an input output interface.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858